IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 406 WAL 2014
                              :
             Respondent       : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
TERRANCE POTEAT,              :
                              :
             Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.